 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDr. Pepper Bottling Company of Huntington, Inc.and Mike Donahoe and Bill Elkidns. Cases 9-CA-19723-1 and 9-CA-19723-230 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 December 1983 Administrative LawJudge Karl H. Buschmann issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions, to modify the remedy,2and to adoptthe recommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Dr. Pepper Bottling Company of Hun-tington, Inc., Huntington, West Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Expunge from its files any reference to theunlawful layoff of Mike Donahoe and refusal torehire Bill Elkins and notify these employees inwriting that this has been done and that evidenceof this unlawful layoff and refusal to rehire will notbe used as a basis for future personnel actionagainst them."2. Substitute the attached notice for that of theadministrative law judge.I The judge under sec. III. par. 3, of the opinion incorrectly identifiedthe date Elkins was asked by Hager to restock the soft drink machine.The date was 6 December 1982, which was the same date Elkins quit.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Poducts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.·In adopting the judge's findings of 8(aX3) violations, we herebymodify the remedy to require that the Respondent expunge from its filesany references to Mike Donahoe's unlawful layoff or its refusal to rehireBill Elkins and notify these employees in writing that this has been doneand that evidence of this unlawful conduct will not be used as a basis forfuture personnel action against them.270 NLRB No. 31APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT lay off, fail to rehire, or otherwisediscriminate against any of you for supportingTeamsters Local Union, Local No. 505, or anyother union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Mike Donahoe and Bill Elkinsimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and WE WILL make them whole forany loss of earnings and other benefits resultingfrom our discrimination against them, less any netinterim earnings, plus interest.WE WILL expunge from our files any referenceto the unlawful layoff of Mike Donahoe and refusalto rehire Bill Elkins and notify these employees inwriting that this has been done and that evidenceof this unlawful layoff and refusal to rehire will notbe used as a basis for future personnel actionagainst them.DR. PEPPER BOTTLING COMPANY OFHUNTINGTON, INC.DECISIONKARL H. BUSCHMANN, Administrative Law Judge.This case involves two consolidated complaints, issuedon June I and 10, 1983, respectively. It was tried beforeme on September 13, 1983, at Huntington, West Virginia.It is alleged in Case 9-CA-19723-1 that the Respondent,Dr. Pepper Bottling Company of Huntington, Inc. laidoff Mike Donahoe for his involvement in a union orga-nizing campaign, in violation of Section 8(a)(1) and (3) of188 DR. PEPPER BOTTLING CO.the National Labor Relations Act. Respondent deniedthe allegations and maintains that Donahoe was laid offfor good cause. Similarly, Case 9-CA-19723-2 allegesthat Bill Elkins' union activities were the reason that Re-spondent failed to rehire him after he quit his job, andthat Respondent has thereby violated Section 8(aXl) and(3) of the Act. Respondent contends that it was under noobligation to rehire Elkins, and further asserts that hiscomplaint is barred by the 6-month statute of limitationsof Section 10(b) of the Act.Based on the entire record, including my observationof the demeanor of the witnesses, and after considerationof the briefs filed by Respondent and the General Coun-sel, I make the followingFINDINGS OF FACTThe Respondent, Dr. Pepper Bottling Company, is en-gaged in the production, bottling, and distribution of softdrink products at its facility in Huntington, West Virgin-ia. It is the holder of a franchise to produce and distrib-ute Dr. Pepper products in a 13-county area in West Vir-ginia, Ohio, and Kentucky. Respondent admits the juris-dictional allegations of the complaint including its statusas an employer within the meaning of Section 2(2), (6),and (7) of the Act.On October 12, 1982, a representation petition wasfiled in Case 9-RC-14160 by Teamsters Local Union No.505, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, concerning the organization of workers at Dr.Pepper. A hearing in the representation case was held onNovember 4 and 5, 1982. The Regional Director forRegion 9 issued a Decision for Direction of Election onDecember 1, 1982. The election was held on January 5,1983, in which the Union was defeated. The union activi-ty was initiated through the efforts of Bill Elkins andMike Donahoe, both employed by Respondent who hadcontacted the Union in September 1982.Mike DonahoeUntil his layoff or discharge on December 10, 1982,Mike Donahoe worked at Dr. Pepper as a driver-sales-man. His job involved taking a soft drink truck on a spe-cific route, stopping at various customers' places of busi-ness and supplying them with Dr. Pepper products. Hestocked the shelves himself to ensure that they rotatedregularly and that the shelf space was kept neat and at-tractive to customers.According to his uncontroverted testimony, the possi-bility of having a union at Dr. Pepper was first discussedby employees in late September or beginning of October1982. Donahoe had worked for a time at the Coca-ColaBottling Company in Huntington and belonged to Team-sters Local 505. He was acquainted with Bob Hall, theunion representative, and offered to obtain union authori-zation cards from him. Donahoe went to the union head-quarters with Bill Elkins, signed a card and gave it toElkins, who kept the rest of the cards. Thereafter, hespoke with several employees regarding the Union, andexpressed his support of the campaign. He attended aunion meeting, and on one occasion wore a union badgeat work saying, "Vote Teamsters."Respondent's witnesses testified that they never sawDonahoe wearing this badge. Carlton Hager, Dr. Pep-per's sales manager, testified that he was unaware of theunion activity until the filing of the election petition inlate October 1982. After the petition had been filed,Hager approached Donahoe while he was stocking thedrink racks at a supermarket. Hager demanded to know"what the hell was going on." Donahoe told him thatmany of the drivers and other employees were dissatis-fied with their benefits and wanted to know why Dr.Pepper could not do the same for its workers as othercompanies did for theirs. According to Donahoe, Hagerthen stated that, "I know a lot on everybody up there,enough probably to can everybody," and he said to Don-ahoe, "I just hope to hell that you're not involved insomething like this."On December 10, 1982, Donahoe was laid off by Dr.Pepper. Both sides agreed that the reason given byHager to Donahoe for his layoff was the Company's eco-nomic need to cut back routes. Respondent relied on itsrecords of sales by the Company's driver-salesmen indi-cating that, for the years 1980 and 1981, Donahoe hadthe greatest percentage drop of any of the driver-sales-men, 26 percent (R. Exh. 3). Donahoe's lower sales, ac-cording to Hager, were the primary reason for his dis-missal. Donahoe, however, attributed the decrease in hissales to the closing of major accounts on his routes afterhe had initially acquired them, as well as the temporaryelimination of his route, which did not pick up againafter he reacquired it. He felt he lost business becausecompetitors could sell at a lower rate than he was ableto do.Hager also cited Donahoe's unreliability as a reasonfor the layoff. For example, some customers maintainedthat they could never be sure when Donahoe wouldshow up. In addition, Respondent produced two affida-vits from the owners of a store on Donahoe's route, Bor-ders' Summitt Market in Ashland, Kentucky. Donahoe,according to them, had come to the store on October 11,1982, and attempted to deliver empty boxes but chargedthe store for them. Hager stated that Donahoe's apparentdishonesty was an additional factor in his dismissal.While Hager testified that he had investigated the inci-dent at Borders' Market and had confronted Donahoeabout it, this incident seemed to have been of little con-sequence in the consideration of Donahoe's discharge.There is testimony that Greg Borders, the owner of thestore, had been particularly upset that day because hishouse had been broken into the night before. This mayhave prompted the accusations against Donahoe. Theother supervisor, Production Manager WoodrowGodley, testified that general economic conditions werecited by Hager in telling Donahoe of his layoff, butGodley specifically stated he could not testify as towhether the Borders' Market incident was part of theconsideration. An official "Record of Counseling" writ-ten up by Hager (R. Exh. 7) simply stated that the deci-sion to lay off Donahoe "was based on [his] pastrecord."189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only warning Donahoe has received about hiswork was a letter dated November 19, 1982 (R. Exh. 8),telling him to stop "holding out" money when he turnedin his collections. Company policy allowed driver-sales-men to keep up to $20 per week from the funds they col-lected on their routes which would then be deductedfrom their paychecks. Donahoe, who had kept morethan the $20, was informed that failure to conform tocompany guidelines could result in his termination.Dennis Frazier, the president of Dr. Pepper at the timeand the author of the letter, who had sent a similar letterto Curtis Burdine, another driver, indicated in his testi-mony that holding out money was a common practice atthe plant, but that he simply wanted it stopped. In short,Donahoe's declining sales appeared to be Respondent'sofficial reason for his layoff and the other reasons for hisdismissal-his problem with customers, the incident atBorders' Market, the holding out of money-appear tohave been offered by Respondent in hindsight. AndDonahoe's total sales, even after the drop, do not appearto be low when compared to the total sales of othersalesmen.Considering all the circumstances, the abruptness ofthe layoff during the union activity-shortly before theelction and several days after the order for an election-is an indication that antiunion motivation was the realreason. NLRB v. Montgomery Ward & Ca, 242 F.2d 497,502 (2d Cir. 1957), cert. denied 355 U.S. 829. This is alsosupported by the testimony of one witness, DeweyHarmon. As part owner of the Chesapeake Tire Stop inHuntington which had an account with Dr. Pepper, heoften dealt with Carlton Hager.Harmon testified that he and Hager were standing inthe front of the store as Donahoe drove by. Harmonwaved at him and pointed him out to Hager. Hager thensaid, "Yeah, I had to let Mike go, him and somebodyelse, we felt, was trying to get a union in at Dr. Pepper."Harmon stated that he had not known of Donahoe's dis-missal before then.Hager could not recall ever having been at the Chesa-peake Tire Stop when Donahoe drove by, and generallydenied having made the statement. I credit Harmon'sforthright testimony. He had nothing to gain from testi-fying in Donahoe's favor. I have therefore no difficultyin finding that Dr. Pepper Bottling Co. violated Section8(aX)(l) and (3) of the Act by the layoff of Mike Dona-hoe.Bill ElkinsBill Elkins had been employed at Dr. Pepper since1978 in a variety of capacities, most recently as the Com-pany's vending machine maintenance employee. He testi-fied that he and Mike Donahoe went to the Teamsterslocal office in October 1982 to obtain union authorizationcards. Elkins took virtually all the cards himself and dis-tributed them personally or gave them to another em-ployee to distribute. He attended the initial union meet-ing held at the Teamsters office. Elkins testified at therepresentation hearing held on November 3 and 4, 1982.During the course of his association with Dr. Pepper,Elkins had quit work there on several occasions, only tobe hired back when he asked. The longest such hiatusoccurred in 1980 when he went to another job in Ken-tucky, but returned after about a month and was reinstat-ed.On December 7, 1982, Elkins was asked by Hager torestock a soft drink machine. This was a function he hadapparently performed from time to time. Hager instruct-ed him to remove the money from the machine's cashbox. When Elkins got there he found the money re-moved and a note from Frazier instructing him whichflavors to restock. Rightly or wrongly, Elkins perceivedthis as evidence that management did not trust him. Hereturned to the plant, initially complained, and then quithis job.This dispute concerns the legality of management's re-fusal to rehire Elkins when, a few days later and havingpresumably cooled off, he wanted his job back. He con-tends he was unlawfully denied reinstatement because ofhis union activities. Respondent maintains that it had noduty to reinstate him, that this action was barred by Sec-tion 10(b) of the Act and that he was a supervisor.Supervisory status. Respondent contended then, as itdoes now, that he was a supervisor and as such shouldhave been excluded from the bargaining unit. Counselfor Respondent expressed his intent at the hearing tochallenge the Regional Director's finding in the repre-sentation case that Elkins was not a supervisor. Howev-er, the only questioning in this regard conducted by Re-spondent's representative concerned whether Elkins hadgone to investigate the Donahoe-Borders' Market inci-dent in a supervisory capacity. Elkins denied it, as wellas General Counsel's questions whether Elkins had everfired, suspended, warned, or disciplined an employee, orassigned work. Since the record contains no evidencewhich indicates that Elkins possessed any indicia of su-pervisory authority, there is no reason to take issue withthe Regional Director's decision and accordingly I findthat he was not a supervisor.Timely filing of the charge. The alleged unfair laborpractice in this complaint is Hager's refusal to reinstateElkins following a request to return. With respect toSection 10(b) of the Act, Hager testified that the requestwas made by Mary Elkins on December 7, 1982. Mrs.Elkins and her husband both stated that she called Hageron December 12 requesting that her husband be recalled.Although there was some dispute as to whether MaryElkins actually made the call, there is little doubt thatshe did place the call and spoke with Hager. Her testi-mony was believable and Hager admits having spokenwith her. The charge was filed on June 10. If Respond-ent's date is accepted, the 6-month period would haveexpired and Elkins' claim would be barred, but if Elkins'date of December 12 is adopted, the charge was timely.Respondent attempted to support its contention of De-cember 7 as the date of Elkins' call with a business cardof Hager containing the notation, "Mary Elkins calledabout Elkins job back December 7, 1982, 7:30." (R. Exh.I.) Hager testified that he was at home watching televi-sion when she called on that day.The General Counsel's assertion that the actual datewas December 12 is based on the testimony of Elkinsand his wife. Both testified that it was December 12 be-190 DR. PEPPER BOTTLINO CO.cause they remembered watching the Cincinnati Bengalsfootball game on television that day with Carlton HagerJr., a friend of Elkins. Indeed, Elkins testified that youngHager had encouraged him to call his father about get-ting his job back.Both Hager Sr. and Mary Elkins executed affidavits(not part of the record) which seemed to be slightly atodds with their testimony. For example, Hager's affidavitmakes no mention of the business card, even though hestated that he had placed it in Elkins' personnel file, andMary Elkins' affidavit was not definite about December12, but stated it was either December 11 or 12. She re-membered later that it had to be a Sunday since the Ben-gals usually play on Sundays.On balance, I find Elkins' testimony more crediblethan Hager's. I found his testimony already at odds withthat given by Harmon relating to Donahoe's layoff. Thebelated discovery of the business card in Elkins' file doesnot add to Hager's credibility. Had Hager made the no-tation at the time and placed it in Elkins' file, he wouldhave mentioned it in his affidavit after reviewing Elkins'file. I find, therefore, that Elkins' claim is not barred bythe 6-month period of Section 10(b).The refusal to rehire. The testimony of Mary Elkinsand Dewey Harmon, both of whom I credit, support afinding that Respondent refused to rehire Elkins on thebasis of his union activity.Mary Elkins testified that, when she called Hager, hetold her that he could not hire Elkins because he was in-volved in the Union. When she said her husband was notthe only one involved, Hager responded that "he wasaware of that and that as of Friday, Mike Donahoe wasno longer employed by them." Hager went on to saythat Elkins and Donahoe were the ones passing out theunion cards.That Elkins' union activity was known by Respondentis also supported by Harmon's testimony. He testifiedthat Hager had said, "We had to let Mike go because wefelt him and someone else was involved in trying to bringa union into Dr. Pepper." [Emphasis added.] When cou-pled with Hager's statements to Mary Elkins, Harmonmade it clear that Elkins' activities were known to man-agement. Mary Elkins also testified that Hager clearlysaid her husband could not return to work because of hisunion involvement.Hager, however, testified that he had never mentionedthe Union and that he told her that Elkins had quit "onetoo many times ...he didn't quit to me this time, hequit to the President of the company, and there was noway I was going into the President of the company andjeopardize myself in a situation like this."Respondent has reemployed Elkins on a number ofprevious occasions. And when Donahoe talked withHager about Elkins, Hager indicated to Donahoe that, ifElkins were given a few days to cool off, he would bebrought back and everything would be worked out. Ob-viously, Respondent subsequently changed its positionand refused to rehire him.Certainly Dr. Pepper had no obligation to reinstateElkins after he quit his job, especially considering that hehimself did not have the proper motivation to make therequest and, instead, had his wife initiate the telephonecall. But confronted with this record, the testimony ofMary Elkins seemed more credible than Hager's. More-over, also considering Respondent's unlawful dischargeof Donahoe, the conclusion is inescapable that "but for"his union involvement, Elkins would have been rehiredby Dr. Pepper. Respondent therefore discriminatedagainst Elkins "in regard to hire or tenure of employ-ment."CONCLUSIONS OF LAW1. The Respondent, Dr. Pepper Bottling Company ofHuntington, Inc., is admittedly an employer engaged incommerce within the meaning of Secion 2(2), (6), and (7)of the National Labor Relations Act.2. The Union, Teamsters Local Union No. 505, affili-ated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, isadmittedly a labor organization within the meaning ofSection 2(5) of the Act.3. By laying off employee Mike Donahoe and refusingto rehire Bill Elkins, Respondent has interfered with therights accorded them by Section 7 of the Act, and there-by violated Section 8(a)(1) of the Act.4. By laying off Mike Donahoe and refusing to rehireemployee Bill Elkins because of their support of theUnion, Respondent has discriminated against them inregard to hire and tenure of employment in violation ofSection 8(aX1) and (3) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent having discriminatorily discharged andfailed to rehire its employees, it must offer them rein-statement and make them whole for any loss of earningsand other benefits, computed on a quarterly basis fromdate of discharge to date of proper offer of reinstate-ment, less any net interim earnings, as prescribed in F.W. Woolworth Co., 90 NLRB 289 (1950), plus interest ascomputed in Florida Steel Corp., 231 NLRB 651 (1977).See generally Isis Plumbing Co., 138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Dr. Pepper Bottling Company ofHuntington, Inc., Huntington, West Virginia, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Laying off, failing to rehire, or otherwise discrimi-nating against any employee for supporting TeamstersLocal Union, Local No. 505, or any other union.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Mike Donahoe and Bill Elkins immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Huntington, West Virginia,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.i If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."192